NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
DEBORAH MECKLER
(Executrix of the Estate of Alton B. Hornback),
Plain,tiff-Appellant,
V.
UNITED STATES,
Defendcmt-Appellee.
2011-5040
Appea1 from the United States Court of Federa1
C1aims in case no. 10-CV-384, Judge Christine O.C.
Mil1er.
ON MOTION
ORDER
Deborah Meck1er moves without opposition to be sub-
stituted for A1ton B. Hornback pursuant to Fed. R. App.
P. 43(a). Meck1er also moves without opposition for an
extension of time of thirty days to file the opening brief in
this appea1. Hornback’s opening brief would have been
due on March 11, 2011.

MECIH»ER V. US 2
Pursuant to Rule 43(a), a decedent’s personal repre-
sentative may be substituted as a party. Meckler states
that she is the executrix of Hornback’s estate. Hornback
passed away in the weeks following the docketing of his
pro se appeal to this court.
According1y,
IT Is 0RDERED THAT:
(1) Meckler’s motion to substitute is granted The re-
vised official caption is reflected above
(2) Meckler’s opening brief is due within 30 days from
the date of filing of this order.
FOR THE COURT
1‘1AR 1 8 2011 /3/Jan Horbaly
Date J an Horbaly
Clerk
5
ala
§§
3 3
s§s:
3 §
§§
§§
2
ccc Susan L.C. Mitche11, Esq.
Phillip Bennett, Esq.
323 HAR 1 8 2011
JANHDRBALY
C|.ElI(